ICJ_064_USDiplomaticStaffTehran_USA_IRN_1980-05-24_JUD_01_ME_01_FR.txt. 47

OPINION INDIVIDUELLE DE M. LACHS
{Traduction]

Je voudrais formuler quelques observations au sujet de l’arrêt et de
la manière dont il résout les questions litigieuses entre les deux Etats
concernés. Je crois tout d’abord souhaitable d'exprimer certaines préoc-
cupations au sujet de l'inclusion de la décision qui fait l’objet du para-
graphe 5 du dispositif.

Ce n’est pas qu'il puisse y avoir aucun doute quant au principe en cause,
car la règle selon laquelle la violation d’un engagement, s’il en résulte un
préjudice, entraîne l'obligation de réparer a été affirmée à plusieurs re-
prises par les juridictions internationales. En réalité cette idée est sous-
entendue, elle va sans dire. « La réparation, a déclaré la Cour permanente
de Justice internationale, est ... le complément indispensable d’un man-
quement à l’application d’une convention, sans qu’il soit nécessaire que
cela soit inscrit dans la convention même. » (C.P.J.L série A n° 9, p. 21.) Ce
prononcé visait en fait une convention et non une décision judiciaire. Mais
Parrét rendu par la Cour actuelle dans l’affaire du Détroit de Corfou offre
Yexemple d’une décision de la Cour dont le dispositif ne disait rien de
l'obligation de réparer.

Il n’était donc pas nécessaire de décider dans le dispositif du présent
arrêt que pareille obligation était due, alors que la responsabilité qui
pouvait faire conclure à son existence se trouvait clairement définie à la
fois dans les motifs et dans le paragraphe 2 du dispositif. C’est pourquoi
jai considéré le paragraphe 5 comme superflu. Compte tenu des circons-
tances de l’affaire, une saine économie judiciaire aurait conduit, me sem-
ble-t-il, à limiter le domaine de la chose jugée aux quatre premiers para-
graphes et à conclure en réservant pour décision ultérieure, au cas où les
parties ne pourraient se mettre d'accord, toute suite de procédure que
nécessiterait une demande en réparation.

En procédant de la sorte, la Cour aurait, je pense, laissé le champ libre à
une telle suite de procédure sans priver l'Etat requérant d’une réponse
suffisante à sa présente demande sur ce point.

*

Je tiens ensuite à souligner quelle est, selon moi, la valeur du présent
arrêt. J’estime qu’il constitue non seulement une décision en l’espèce, mais
une importante confirmation d'un ensemble de dispositions juridiques qui
est l’un des principaux piliers de la communauté internationale. Cet
ensemble de dispositions a été incorporé dans les conventions de Vienne de
1961 et de 1963 qui constituent, à mon avis, avec les règles du droit
international général, le fondement de l’arrêt. Les principes et les règles des

48

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. IND. LACHS) 48

privilèges et immunités diplomatiques ne sont pas — l’on ne saurait trop y
insister — l'invention ou le système d’un seul groupe de nations, d’un seul
continent ou d’une seule culture ; ils ont été établis au cours des siècles et
sont partagés par les nations de toutes races et de toutes civilisations. Il est
significatif que le préambule de la convention de 1961 rappelle que, « de-
puis une époque reculée, les peuples de tous les pays reconnaissent le statut
des agents diplomatiques » et s'achève sur ces mots : « Affirmant que les
règles du droit international coutumier doivent continuer à régir les ques-
tions qui n’ont pas été expressément réglées dans les dispositions de la
présente convention. » Au surplus, à la date du 31 décembre 1978, la
convention de Vienne de 1961 sur les relations diplomatiques avait obtenu
la ratification ou l'adhésion de cent trente-deux Etats, y compris soixante
et un Etats d'Afrique ou d’Asie. Pour la convention de 1963 sur les rela-
tions consulaires, les chiffres étaient à la même date de quatre-vingt-un
Etats, dont quarante-cinq appartenant aux deux continents susdits. Il est
donc clair que ces deux conventions sont l'expression du droit, d’un droit
qu’approuvent toutes les régions du globe et les peuples du Nord comme
du Sud, de l'Est comme de l'Ouest. Les règles de droit dont il s'agit sont le
bien commun de la communauté internationale et elles ont été confirmées
dans l'intérêt de tous.
*

Il est cependant tout à fait regrettable qu’une fois de plus la Cour ait dû
statuer sans l'assistance qu’elle pouvait attendre de la présentation de sa
cause par l'Etat défendeur, à l’exception des arguments d’ordre général
contenus dans deux lettres qui lui ont été adressées. La Cour a pris acte des
griefs formulés par la République islamique d’Iran contre les Etats-Unis
d'Amérique et laissé la porte ouverte pour que la démonstration lui en soit
fournie. Malheureusement l'Iran a choisi de se priver des moyens dont il
disposait pour développer ses thèses. Tout en s’acquittant des obligations
dont elle est tenue en vertu de l’article 53 du Statut, la Cour n’a pu se
prononcer sur aucune demande du Gouvernement iranien parce qu’il n’y
en a pas eu; on ne saurait en rejeter la responsabilité sur elle.

Dans ce contexte, je tiens à rappeler que la Cour a été instituée par la
Charte des Nations Unies comme « organe judiciaire principal des Nations
Unies » (art. 92) et pour servir toute la communauté internationale en
réglant « conformément au droit international les différends qui lui sont
soumis » (Statut, art. 38, par. 1). Elle ne peut s'acquitter de cette tâche
qu'avec l’assistance des Etats intéressés. Les gouvernements demeurent
évidemment libres d'agir en la matière comme ils le souhaitent, mais je
pense que, ayant créé la Cour, ils lui doivent de comparaître devant elle
lorsqu'ils y sont invités — c’est-à-dire de reconnaître les faits, de présenter
une défense ou d'introduire une demande reconventionnelle selon le rôle
qu’ils entendent assumer. Par ailleurs un demandeur ne saurait, après avoir
introduit l’instance, prendre des mesures unilatérales d’ordre militaire ou
autre comme s’il n’y avait pas d’instance en cours.

*

49

 

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. IND. LACHS) 49

La Cour ayant statué sur les questions de droit qui lui étaient soumises, il
convient de se demander si l’on peut utilement indiquer les modalités d’une
solution pratique des problèmes qui se posent entre les parties. À cet égard
il ne serait pas réaliste de méconnaître que le mandat confié par le Secré-
taire général des Nations Unies à sa commission spéciale établissait un
rapport entre les griefs de chacune des parties.

Les travaux de cette commission ont donc placé la question sur le terrain
de la négociation diplomatique, ce qui aurait dû grandement en faciliter la
solution. Malheureusement les efforts de la commission n’ont pas abouti et
les événements subséquents ont contribué à aggraver la tension. Néan-
moins, maintenant que l’arrêt a tranché, avec l'autorité de la chose jugée,
lun des principaux problèmes en cause, il me semble qu’il devrait être
possible de reprendre les négociations en vue de rechercher une solution
pacifique du différend. Je ne puis qu’exprimer, comme je l’ai fait en
d’autres occasions, ma profonde conviction selon laquelle, si la Cour n’a
pas le pouvoir d’obliger les parties à engager des négociations, son arrêt
devrait, dans la mesure convenable, les y encourager, conformément à son
rôle d'institution consacrée au règlement pacifique des différends.

En conséquence les deux Etats, en tant que parties à la Charte et
membres de la communauté internationale, devraient maintenant entamer
des négociations en vue de mettre fin à un désaccord qui, combiné avec
d’autres facteurs, entretient le climat de tension et d’incompréhension
régnant aujourd’hui dans cette partie du monde. En tenant compte des
griefs de l'Iran contre les Etats-Unis pour autant qu’elle a été mise en
mesure de le faire, la Cour s’est préoccupée non seulement de la question
immédiate de la responsabilité d'actes déterminés dont elle était saisie,
mais aussi du désaccord plus large qui a perturbé les relations entre les
deux pays. Etant donné que la République islamique d’Tran a radicalement
rompu tout lien avec un passé récent correspondant au règne de l’ancien
souverain, la nécessité s’impose de reprendre la recherche d’une solution à
ces problèmes et, tant que le dialogue est interrompu entre les deux parties,
on doit à mon avis faire appel à l'initiative de tiers. J] faut encourager les
Etats concernés à rechercher une solution afin d’éviter entre eux toute
nouvelle détérioration de la situation. Pour combler le gouffre qui les
sépare, pour dissiper la tension et la méfiance, la seule voie est celle d’une
action patiente et judicieuse par la médiation, la conciliation ou les bons
offices. Le rôle du Secrétaire général des Nations Unies est peut-être ici
l'élément clé.

Si j'ai joint à l'arrêt les observations qui précèdent, c’est que, Je l’espère, il
marquera une étape vers la solution des graves divergences subsistant dans
les relations entre les deux Etats concernés. Les moyens pacifiques que j'ai
cités peuvent encore paraître difficiles à appliquer, mais notre époque a
montré que le recours à de tels moyens peut permettre de progresser vers la
solution de problèmes encore plus complexes, tandis que le recours à des
méthodes dangereuses tend à avoir l'effet inverse. Les efforts déjà accom-
plis ont échoué pour diverses raisons, dont beaucoup tiennent précisément
à l'absence de communication directe et d’autres au fait que la situation est

50

 
PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. IND. LACHS) 50

dominée par des facteurs dépassant l’objet spécifique du différend. Dans
ce contexte l'élément capital du choix du moment a été perdu de vue.

Il faudra saisir le moment opportun en vue d'élaborer une procédure
acceptable de part et d’autre. Mais je suis convaincu que la valeur de la
diplomatie, soulignée en l'occurrence, sera confirmée par les événe-
ments.

(Signé) Manfred LACHS.

51

 
